Citation Nr: 1822133	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-33 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an initial compensable evaluation for a left knee disability.

2. Entitlement to an initial compensable evaluation for a right ankle disability.

3. Entitlement to an initial compensable evaluation for a right ankle scar.

4. Entitlement to service connection for an acquired psychiatric disability, to include depression and posttraumatic stress disorder (PTSD).

5. Entitlement to service connection for bruxism (teeth grinding).  


REPRESENTATION

Appellant represented by:	Mary M. Long, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1971 to December 1974 and from June 1977 to June 1981, and had active duty for training (ACDUTRA) from July 1976 to February 1977.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In November 2017, the Veteran testified at a Videoconference hearing before the undersigned Veterans Law Judge. The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file.

The Board has re-characterized the issue of entitlement to service connection for depression to more broadly encompass entitlement to service connection for an acquired psychiatric disorder, to include depression and PTSD, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms, regardless of how those symptoms are diagnosed or labeled). 

The issues of a higher initial disability evaluation for left knee and right ankle disabilities, and entitlement to service connection for an acquired psychiatric disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In November 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran through counsel that a withdrawal of the claims for a higher disability evaluation for a right ankle scar and entitlement to service connection for bruxism is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the issues of a higher initial disability evaluation for a right ankle scar and entitlement to service connection for bruxism have been met. 38 U.S.C. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal

The Board may dismiss any claim that fails to allege a specific error of fact or law in the decision being appealed. 38 U.S.C. § 7105. An appeal may be withdrawn as to any or all of the issues on appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. Withdrawal may be made by the veteran or by his or her authorized representative. Id.  

The Veteran through counsel requested the withdrawal of his claims for a higher initial disability evaluation for a right ankle scar and entitlement to service connection for bruxism during the November 2017 Videoconference Board hearing. Thus, there are no allegations of errors of fact or law for appellate consideration. 38 C.F.R. § 20.202. The Board does not have jurisdiction to review the claims and they are therefore dismissed.


ORDER

The appeal for a higher initial disability evaluation for a right ankle scar is dismissed.

The appeal for entitlement to service connection for bruxism is dismissed.


REMAND

In November 2017, the Veteran testified that his left knee and right ankle disabilities have worsened and demonstrate symptoms warranting higher ratings. The Veteran's report is competent and presumed credible evidence and, since over five years have passed since the March 2013 VA medical examinations, updated examinations are needed to fully and fairly evaluate his disabilities. 

Regarding the Veteran's claim for service connection for an acquired psychiatric disorder, the March 2013 VA medical examiner's opinion is inadequate to resolve the appeal. Specifically, the examiner did not address causation or aggravation by the Veteran's recently service-connected left knee and right ankle disabilities. The Board requires an addendum opinion to fully and fairly evaluate his claim. 

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran provide any service treatment records he possesses or identify and secure any relevant private medical records that are not in the claims file. If the Veteran identifies private records, following the securing of the appropriate waivers, make all appropriate attempts to locate such records and to associate them with the claims file. If the Veteran has no further evidence to submit, or, if after exhaustive efforts have been made, no records can be identified, so annotate the record.

2. Obtain any outstanding VA medical records and associate them with the claims file.

3. Schedule the Veteran for appropriate VA examinations, consistent with VA rating protocols, to determine the severity of his left knee and right ankle disabilities. The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner(s). All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. An explanation should be given for all opinions and conclusions rendered.

4. Return the claims file to the March 2013 VA examiner and request she re-review the claims file and respond to the inquiries below. If the examiner is not available, arrange for another appropriate VA examiner to provide an addendum medical opinion to assist in determining the relationship and etiology of the Veteran's claimed psychiatric diagnoses and his service-connected disabilities. All appropriate tests, studies and consultations should be accomplished, including a new medical examination if necessary, and all clinical findings should be reported in detail in the narrative portion of the examination report. A rationale should be given for all opinions and conclusions rendered.

a) Are any of the Veteran's current diagnoses proximately due to or aggravated (e.g. worsened, and if so, to what degree) by any of the Veteran's service-connected disabilities? [i.e. left knee patellofemoral syndrome, right ankle strain, right ankle scar, tinnitus] 

b) If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation. This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner must review the entire record in conjunction with rendering the requested opinions. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

* The March 2013 VA medical opinion in which the examiner stated the Veteran's depression was "as likely as not incurred in or caused by many medical conditions[.]" The examiner then listed knee and ankle flare-ups as two of the disabilities that were likely causing the Veteran's depression. 

* The March 2015 private psychological examination conducted by Dr. J.C., in which he diagnosed the Veteran with major depressive disorder, recurrent, severe, w/o psychotic features; and PTSD, chronic, delayed onset. See VMBS entry "Appellate Brief," received January 9, 2018, pages 19-24 of 31.

* The Veteran's November 2017 Videoconference Board hearing testimony.

* Service connection is in effect for tinnitus, left knee patellofemoral syndrome, right ankle strain, and a right ankle scar.

A thorough explanation must be provided for the opinion(s) rendered. If the examiner cannot provide the requested opinion without resorting to speculation, s/he should expressly indicate this and provide supporting rationale as to why the opinion cannot be made without resorting to speculation. 

The examiner should schedule a new examination only if necessary to provide an adequate opinion.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THE EXAMINATION/OPINION SUFFICIENT.

5. Then, review the VA examiner's report(s) to ensure that he or she adequately responded to the above instructions, including providing an adequate explanation in support of the requested opinions. If the report(s) is (are) deficient in this regard, return the case to the VA examiner(s) for further review and discussion.

6. Following the review and any additional development deemed necessary, re-adjudicate the claims. Should the claims not be granted in its entirety, issue an appropriate supplemental statement of the case (SSOC) and forward the claims to the Board for adjudication.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


